RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                              File Name: 08a0204p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                   X
                           Petitioner-Appellant, -
 ROBERT S. SCUBA,
                                                    -
                                                    -
                                                    -
                                                        No. 04-3895
         v.
                                                    ,
                                                     >
 ANTHONY BRIGANO, Warden,                           -
                           Respondent-Appellee. -
                                                   N
                    Appeal from the United States District Court
                   for the Northern District of Ohio at Cleveland.
                    No. 03-01771—Ann Aldrich, District Judge.
                                           Submitted: July 25, 2007
                                  Decided and Filed: December 27, 2007*
      Before: KEITH and GRIFFIN, Circuit Judges; VAN TATENHOVE, District Judge.**
                                              _________________
                                                   COUNSEL
ON BRIEF: David C. Stebbins, LAW OFFICES, Columbus, Ohio, for Appellant. Mark Joseph
Zemba, OFFICE OF THE OHIO ATTORNEY GENERAL, Cleveland, Ohio, for Appellee.
                                              _________________
                                                  OPINION
                                              _________________
         VAN TATENHOVE, District Judge. Robert S. Scuba was convicted in Geauga County,
Ohio, on one count of aggravated robbery and one count of felonious assault. After a lengthy
appeals process, Scuba filed a petition for a writ of habeas corpus in federal district court. The
district court dismissed Scuba’s petition, finding that he had procedurally defaulted his state court
claims. Because we agree, the dismissal of Scuba’s habeas petition is affirmed.




         *
          This decision was originally issued as an “unpublished decision” filed on December 27, 2007. On May 15,
2008, the court designated the opinion as one recommended for full-text publication.
         **
            The Honorable Gregory F. Van Tatenhove, United States District Judge for the Eastern District of Kentucky,
sitting by designation.


                                                          1
No. 04-3895                          Scuba v. Brigano                                          Page 2


                                          I.   Background
         For the purposes of this appeal, the parties agree to the facts that unfolded on September 4,
1997. On that day, Scuba and two others, brandishing weapons, entered the home of Gordon Faith.
During a struggle, Scuba grabbed Faith by his hair and threw him down. He then bound Faith’s
arms and legs with duct tape, beat him, and threatened to shoot him. While the others were
searching the house, a smoke alarm sounded, causing all three intruders to flee. Eventually, Faith
managed to summon help and was taken to the hospital where he was treated for fractures to his eye
socket and skull, broken ribs and nose, and numerous lacerations. Upon Scuba’s conviction in 1998,
the trial court sentenced Scuba to ten years on the first count (aggravated robbery), seven years on
the second count (felonious assault), and three years for the firearms violation, all to be served
consecutively.
        With the assistance of his trial counsel, Scuba appealed his conviction and sentence on five
grounds. Relevant to the current appeal, Scuba raised the following arguments as his fourth and fifth
grounds respectively: (1) “the trial judge abused his discretion by sentencing the Appellant to
consecutive terms of incarceration when the factual findings relied on were against the manifest
weight of the evidence;” and (2) “the trial court committed reversible error when sentencing
Appellant to the maximum prison term allowed under the sentencing guidelines for aggravated
robbery because such sentence was not supported by the record.” The appellate court affirmed
Scuba’s conviction and the consecutive nature of his sentences but remanded the case because “[t]he
trial court must [and failed to] adequately state its reasons . . . for imposing the maximum sentence
pursuant to [Ohio statutory law.]”
         Prior to his re-sentencing and with the assistance of new counsel, Scuba filed a Notice of
Appeal along with a Motion for Delayed Appeal in the Supreme Court of Ohio. The Supreme Court
granted the motion but ultimately dismissed “the appeal as not involving any substantial
constitutional question.” None of Scuba’s assignments of error to the Supreme Court invoked
federal constitutional issues. Additionally, Scuba’s only claim related to his sentence was that “[t]he
trial court abused its discretion in sentencing defendant-appellant to consecutive terms when the trial
court merely recites the statutory provisions and the evidence was against the manifest weight of the
evidence.”
       At his re-sentencing, the trial court permitted Scuba to represent himself pro se but appointed
a standby legal advisor. The trial court imposed the same sentence, with the exception that Scuba
received nine years for aggravated robbery, rather than his initial ten. His sentences were again to
be served consecutively.
        Scuba appealed this sentence as well, raising three claims of error. The appellate court
concluded that two issues were barred as res judicata. That court noted that it had “already
addressed the issue of consecutive sentences [in Scuba’s first appeal], and . . . Scuba failed to raise
the issue that he was issued excessive prison terms as a punishment for failing to enter a plea
agreement in his initial appeal.” Scuba’s third assignment of error, based on the denial of his motion
for the trial judge to recuse for re-sentencing, was dismissed as moot because the Ohio Supreme
Court had already denied an affidavit of disqualification from Scuba.
       Next, after nearly four years of legal challenges, Scuba appealed pro se to the Supreme
Court, alleging two assignments of error:
       Whether the appellant was denied Due Process of Law under Article I, §16 of the
       Ohio Constitution and the Fourteenth Amendment of the United States Constitution,
       when the appellate court failed to adjudicate and reach the merit of appointed
       appellate counsels [sic] Motion for Leave to Appeal Consecutive Sentences as Allied
No. 04-3895                                 Scuba v. Brigano                                                     Page 3


         Offenses Of [sic] Similar Import; Alternatively, Defendant-Appellant’s Application
         For Reopening.
         Whether appellant was deprived of his rights under the Fifth Amendment of the
         United States Constitution from double jeopardy . . . because the trial and appellate
         court(s) failed to apply the Allied Offenses of Similar Import to appellant’s
         convictions . . . .
The Supreme Court dismissed the appeal “as not involving any substantial constitutional question”
on August 7, 2002.
       Scuba’s long litigation project also produced several collateral motions,1 including an
untimely Application to Reopen [Appellant’s Original] Direct Appeal pursuant to Ohio Rule of
Appellate Procedure 26(B). Scuba filed the Application while his “re-sentencing appeal” was still
pending with the appellate court. Under Rule 26(B), a defendant has ninety days to file an
application for reopening.
        The appellate court issued its judgment triggering the ninety-day deadline on or about
November 8, 1999. In his Application, Scuba alleged that all three attorneys who acted as his
counsel at various times were ineffective. Specifically, he contended that his counsel were
collectively ineffective for failing to file an Application to Reopen within the ninety-day deadline.
Scuba further argued that he had been denied Due Process of law for a variety of reasons and that
he was deprived of his Fifth Amendment protection from double jeopardy, regarding his consecutive
sentences for aggravated robbery and felonious assault. The Eleventh District Court of Appeals
dismissed the Application on April 16, 2003, based upon Scuba’s failure to show cause “why he []
waited over two and one-half years to file an application for reopening.”
       Scuba’s original petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 was filed
on July 12, 2001. The district court dismissed that petition without prejudice, as Scuba’s “re-
sentencing appeal” was still pending in state court. Scuba then filed his current pro se petition on
August 21, 2003, raising eight grounds for relief. Because Scuba only contested the State’s
Answer/Return of Writ with regard to three of his claims for relief, only those three grounds remain
relevant to this appeal. The grounds are as follows:
         GROUND ONE: Petitioner was deprived of his Fourteenth Amendment Rights
         because the (11th District) Court of Appeals failed to properly adjudicate, barred by
         the doctrine of res judicata, appellate counsel’s Motion to Leave to Appeal
         Consecutive Sentences as2 Allied Offenses of Similar Import, Alternatively,
         Application for Reopening.


         1
          For instance, he filed a pro se “Motion for Nunc Pro Tunc Judgment Entry . . .” on April 8, 2001, with the trial
court. Scuba subsequently appealed the denial of that motion, and the appellate court affirmed, noting that the issues
concerned therein were already on appeal and that nunc pro tunc judgment entries could not be used to accomplish the
relief Scuba sought.
         2
          “Allied Offenses of Similar Import” is a reference to § 2941.25(A) of the Ohio Code, which states: “Where
the same conduct by defendant can be construed to constitute two or more allied offenses of similar import, the
indictment or information may contain counts for all such offenses, but the defendant may be convicted of only one.”
OHIO REV. CODE ANN. § 2941.25(A) (2007). The Ohio courts cite federal Double Jeopardy jurisprudence as insightful
to § 2941.25 analysis, though not dispositive. State v. Rance, 710 N.E.2d 699, 702 (Ohio 1999). As a result, when
multiple offenses survive the Blockburger test (i.e. each offense requires proof of an element that the other does not),
precedent indicates by and large that the offenses are not allied offenses of similar import, though legislative intent is
dispositive. Id. (aggravated robbery and involuntary manslaughter are not allied offenses); Blockburger v. United States,
284 U.S. 299 (1932); see also State v. Preston, 491 N.E.2d 685 (Ohio 1986) (aggravated robbery and felonious assault
No. 04-3895                             Scuba v. Brigano                                                Page 4


        GROUND TWO: Petitioner was deprived of his Rights under the Fifth Amendment
        from Double Jeopardy as applicable to the states through the Due Process Clause of
        the Fourteenth Amendment because the trial court failed to apply Allied Offenses of
        Similar Import to Petitioner[’]s convictions, and by the appellate court’s dismissal
        of the issue on appeal, barred by the doctrine of res judicata.
        GROUND FIVE: Petitioner was deprived of his Fourteenth Amendment Rights
        because the 11th district court of appeals dismissed, failed to adjudicate petitioner[’]s
        application for reopening raising a viable issue petitioner was denied choice of
        counsel prior to trial depriving him of his Sixth and Fourteenth Amendment Rights.
       The Magistrate Judge concluded that Scuba’s claims were procedurally defaulted and,
therefore, recommended that his petition be dismissed. The district court adopted the Report and
Recommendation (“R&R”) on the same grounds pursuant to 28 U.S.C. § 2254.
                                                II. Analysis
A.      Waiver
        The State argues that Scuba waived his right to appeal the dismissal of his habeas petition
by failing to file objections, or move for an extension of time to object, to the Magistrate Judge’s
R&R within the prescribed time period. The R&R contained the following notice: “ANY
OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Courts within
ten (10) days of receipt of this notice. Failure to file objections within the specified time WAIVES
the right to appeal the District Court’s order.” The R&R was dated and entered on May 17, 2004.
The district court entered an order adopting the R&R on June 7. The next day, Scuba’s Motion to
Extend Time for Filing Objections to Magistrate Judge’s Report and Recommendation was entered
on the docket.
        Scuba contends that he received the R&R, and first notice thereof, on or about May 21, as
he was an incarcerated pro se petitioner. Nothing in the record suggests to the contrary. According
to FED. R. CIV. P. 6(a), “[w]hen the period of time prescribed or allowed is less than 11 days,
intermediate Saturdays, Sundays, and legal holidays shall be excluded from the computation.” As
such, excluding May 22, 23, 29, 30, June 5, and 6 as weekend days and May 31, 2004, as Memorial
Day, the deadline for Scuba to file objections was June 7. Although Scuba’s Motion was not entered
on the docket until June 8, the certificate of service indicates that it was sent via U.S. Mail on May
25. Therefore, pursuant to the federal pro se prisoner mailbox rule, Scuba’s Motion “was filed at
the time petitioner delivered it to the prison authorities for forwarding to the court clerk.” Houston
v. Lack, 487 U.S. 266, 276 (1988); see also Lyons-Bey v. Pennell, 93 F. App’x 732 (6th Cir. 2004)
(pro se prisoner mailbox rule applied to response to motion to dismiss civil complaint).
Accordingly, Scuba timely moved the district court for additional time to object to the Magistrate
Judge’s R&R. Because the district court improperly denied Scuba’s Motion for being out of time
to object, this Court exercises jurisdiction over the instant appeal.
B.      Procedural Default
        The Sixth Circuit employs a four-part test to determine whether procedural default is a bar
to a petitioner’s claims. Maupin v. Smith, 785 F.2d 135 (6th Cir. 1986). “First, the court must
determine that there is a state procedural rule that is applicable to the petitioner’s claim and that the


not allied offenses); State v. McCoy, 2006 Ohio 56 (Ohio Ct. App. 2006) (attempted murder and felonious assault,
same); State v. Allen, 685 N.E.2d 1304 (Ohio Ct. App. 1996) (aggravated robbery and felonious assault, same).
No. 04-3895                           Scuba v. Brigano                                               Page 5


petitioner failed to comply with the rule.” Id. at 138 (citations omitted). “Second, the court must
decide whether the state courts actually enforced the state procedural sanction.” Id. (citations
omitted); see also Coleman v. Thompson, 501 U.S. 722, 729-30 (1991). Third, the state procedural
forfeiture must be an “adequate and independent” state ground on which the state can rely to
foreclose review of a federal constitutional claim. Maupin, 785 F.2d at 138. Finally, if these three
prerequisites are met, “the petitioner must demonstrate under Sykes that there was ‘cause’ for him
to not follow the procedural rule and that he was actually prejudiced by the alleged constitutional
error.” Id. (citing in part Wainwright v. Skyes, 433 U.S. 72, 87 (1977)).
        Scuba’s first two grounds for relief in his habeas petition are procedurally distinct from his
final ground for relief. His first two grounds are based upon his direct appeals in state court and
pertain to his challenge of the consecutive nature of his sentences. Scuba’s final ground for relief
(labeled as his fifth ground) is based on the state court of appeals’ denial of his Application to
Reopen [Appellant’s Original] Direct Appeal as untimely. This Court has ruled that an application
to reopen a direct appeal in Ohio under Rule 26(B) is a collateral attack to a defendant’s conviction
and is not part of a direct appeal. Lopez v. Wilson, 426 F.3d 339, 352 (6th Cir. 2005). Therefore,
the issues of procedural default on direct appeal are considered separately from issues of default on
collateral attack, as set forth below.
        1.      Consecutive Sentences
       In his first appeal, Scuba argued that “the trial judge abused his discretion by sentencing the
Appellant to consecutive terms of incarceration when the factual findings relied on were against the
manifest weight of the evidence.” The court of appeals affirmed the lower court on this issue but
remanded for re-sentencing on Scuba’s conviction for aggravated robbery. On appeal from his re-
sentencing, Scuba argued that the trial court committed error by imposing consecutive sentences on
convictions that clearly arose from allied offenses of similar import. The court of appeals affirmed
the lower court, finding that it had already considered the nature of Scuba’s sentences as consecutive
in Scuba’s first appeal and that his assignment of error was barred as res judicata.
         As a matter of comity for the states’ capacity and duty to enforce federal law, a habeas
petitioner is first required to “fairly present” his federal claims in state court before seeking relief
in the federal court. Whiting v. Burt, 395 F.3d 602, 612-13 (6th Cir. 2005) (citing Baldwin v. Reese,
541 U.S. 27 (2004)). The Sixth Circuit employs a four-part test in determining whether a petitioner
has “properly asserted both the factual and legal basis [in state court] for his [constitutional] claim.”
Id. at 613. The Court examines the petitioner’s claims in state court for:
        (1) reliance upon federal cases employing constitutional analysis; (2) reliance upon
        state cases employing federal constitutional analysis; (3) phrasing the claim in terms
        of constitutional law or in terms sufficiently particular to allege a denial of a specific
        constitutional right; or (4) alleging facts well within the mainstream of constitutional
        law.
Id. (quoting McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000)).
        In his first direct appeal, Scuba challenged his consecutive sentences for aggravated robbery
and felonious assault on purely state law grounds. He contended that the trial judge’s factual
findings were not supported by the record. Thus, Scuba claimed, the trial judge failed to lay a proper
factual foundation for the imposition of consecutive sentences under Ohio statutory law. OHIO REV.
CODE ANN. § 2929.14(E)(4) (2007).
       On appeal from his re-sentencing, Scuba argued that because his aggravated robbery and
felonious assault charges were “allied offenses of similar import” under Ohio Revised Code
§ 2941.25(A), it was error to sentence him consecutively for the violation of these counts. Pursuant
No. 04-3895                          Scuba v. Brigano                                               Page 6


to § 2941.25(A), “if multiple offenses are of similar import, the indictment or information may
contain counts for all such offenses, but the defendant may be convicted of only one.” OHIO REV.
CODE ANN. § 2941.25(A) (2007). Had Scuba presented this issue in his original appeal, he would
have satisfied the “fair presentation” criteria for asserting a Fifth Amendment, Double Jeopardy
Clause, challenge to his consecutive sentencing. Ohio’s allied offense statute compliments federal
double jeopardy jurisprudence, and the state courts consult federal jurisprudence as informative of
what does and does not constitute an “allied offense of similar import.” See supra, n.2.
Furthermore, Scuba’s brief specifically cited the Double Jeopardy Clause and discussed the seminal
federal constitutional case on double jeopardy, Blockburger v. United States, 284 U.S. 299 (1932).
Id. Nevertheless, the court of appeals properly found that Scuba had already presented and lost an
appeal on the consecutive nature of his sentences, thereby precluding his claim. Scuba, therefore,
had a full and fair opportunity to litigate his constitutional claim in his original direct appeal and
failed to do so.
         A review of the Maupin factors supports the conclusion that Scuba procedurally defaulted
his allied offense/double jeopardy claims. “Ohio has a rule that claims must be raised on direct
appeal if possible; otherwise, res judicata bars their litigation in subsequent state proceedings. This
rule was consistently applied in [Scuba’s] case.” Seymour v. Walker, 224 F.3d 542, 555 (6th Cir.
2000); see Jacobs v. Mohr, 265 F.3d 407, 417 (6th Cir. 2001) (Ohio’s doctrine of res judicata is “an
independent and adequate” state ground under Maupin).
       Because the state court had an adequate basis for determining that Scuba defaulted his Fifth
Amendment/allied offense claim for purposes of his second direct appeal, Scuba is left with the
burden of demonstrating both ‘cause’ for not raising his constitutional claim in his original direct
appeal and prejudice resulting from the alleged constitutional error. Maupin, 785 F.2d at 138.
Scuba contends that his counsels’ ineffective assistance supplies the requisite cause.
       Discussing that very proposition, this Court has held that:
       [while] ineffective assistance of counsel may constitute cause, “the mere fact that
       counsel failed to recognize the factual or legal basis for a claim, or failed to raise the
       claim despite recognizing it, does not constitute cause for a procedural default.” In
       fact, “the existence of cause for a procedural default must ordinarily turn on whether
       the prisoner can show that some objective factor external to the defense impeded
       counsel’s efforts to comply with the State’s procedural rule.”
Rust v. Zent, 17 F.3d 155, 161 (6th Cir. 1994) (citation omitted). The Court cannot find here that
the failure of Scuba’s counsel to raise an allied offense—and by implication, double
jeopardy—argument on his first appeal amounted to cause sufficient to excuse procedural default.
Regardless, such failure resulted in no actual prejudice to Scuba.
        The Court will also not ignore the obvious: conviction and consecutive sentencing for both
aggravated robbery and felonious assault is constitutionally sufficient under the Fifth Amendment
pursuant to Blockburger. While felonious assault requires proof that the defendant “[c]ause[d] or
attempt[ed] to cause physical harm to another,” OHIO REV. CODE ANN. § 2903.11(A)(2) (2007),
aggravated robbery requires no such proof, OHIO REV. CODE ANN. § 2911.01 (2007). Conversely,
aggravated robbery requires that the defendant was “attempting or committing a theft offense,” but
felonious assault has no such element. Id.; see Robertson v. Morgan, 227 F.3d 589, 593-94 (6th Cir.
2000); see also supra, n.2. Therefore, Scuba’s counsel cannot be found to have been constitutionally
ineffective for failing to raise a double jeopardy argument on appeal. See Strickland v. Washington,
466 U.S. 668, 694 (1984); Benge v. Johnson, 474 F.3d 236, 248 (6th Cir. 2007); Howard v.
Bouchard, 405 F.3d 459, 485 (6th Cir. 2005) (“Having found that neither [Petitioner’s] trial
No. 04-3895                          Scuba v. Brigano                                           Page 7


counsel’s performance nor his appellate counsel’s performance prejudiced him under the Strickland
inquiry, we thus find that [Petitioner] has failed to establish ‘cause’ to excuse procedural default.”).
        Notwithstanding the dispositive analysis above, even if Scuba were capable of showing cause
for procedural default in the form of ineffective assistance of counsel, the only time that Scuba
alleged that his counsel was ineffective for failing to raise a Fifth Amendment challenge was
collaterally in his Application to Reopen his direct appeal. In contrast to his Application, when
Scuba appealed the dismissal of his second direct appeal to the Ohio Supreme Court, he did not raise
an ineffective assistance of counsel claim. Instead, he argued that the court of appeals erred in not
adjudicating the merits of his underlying allied offense/double jeopardy claims.
        The Supreme Court has held that a defendant generally must present the claim of ineffective
assistance of counsel to the state courts as “an independent claim before it may be used to establish
cause for a procedural default.” Murray v. Carrier, 477 U.S. 478, 488-89 (1986). Indeed, an
ineffective assistance of counsel claim can itself be procedurally defaulted. Edwards v. Carpenter,
529 U.S. 446, 453 (2000); see also Richey v. Mitchell, 395 F.3d 660, 679 (6th Cir. 2005). For the
reasons discussed in the following section regarding Scuba’s Rule 26(B) Application, Scuba’s
ineffective assistance argument has in fact been procedurally defaulted. Scuba has not demonstrated
cause for that default.
       Finally, it bears noting that with respect to the three grounds upon which Scuba appeals the
dismissal of his current habeas case, Scuba persists in his assertion that the state courts improperly
adjudicated various elements of Scuba’s case. Notably, however, he does not raise an independent
claim alleging ineffective assistance of counsel.
       2.       Untimely Application to Reopen
       In his fifth ground for habeas relief, Scuba argued that the appellate court “failed to
adjudicate petitioner[’]s application for reopening raising a viable issue petitioner was denied choice
of counsel prior to trial depriving him of his Sixth and Fourteenth Amendment Rights.” In his
Application to Reopen, Scuba for the first time asserted a deprivation of his Sixth and Fourteenth
Amendment rights on the issue of ineffective assistance of counsel with regard to choice of counsel.
         The Court again utilizes the Maupin factors to determine whether procedural default is a bar
to Scuba’s claims. 785 F.2d at 138. First, Ohio Rule of Appellate Procedure 26(B), which governs
the reopening of a direct appeal, contains a filing deadline that constitutes a “state procedural rule
that is applicable to the petitioner’s claim.” Id. Scuba failed to comply with that rule by filing his
application over two years past the deadline without good cause. Id. Regarding the second Maupin
factor, the state court of appeals, upon finding that Scuba failed to show good cause for his delay,
enforced the rule by dismissing Scuba’s application as untimely. Id.
        Addressing the third Maupin factor, Scuba argues that the state procedural bar is not an
‘adequate and independent’ state ground because Ohio does not apply the rule uniformly. “[O]nly
a ‘firmly established and regularly followed state practice’ may be interposed by a State to prevent
subsequent review by [the federal courts] of a federal constitutional claim.” Ford v. Georgia, 498
U.S. 411, 423-24 (1991) (quoting James v. Kentucky, 466 U.S. 341, 348-51 (1984)). Scuba string-
cites eleven cases as evidence for his proposition that the timeliness/good cause rule is not “firmly
established and regularly followed.” However, closer examination of the cases reveal that they are
all—without fail—capital cases in which the Supreme Court of Ohio exercised its jurisdiction over
No. 04-3895                              Scuba v. Brigano                                                  Page 8


the case as an appeal of right, in compliance with Ohio Supreme Court Rule II(A)(1).3 These cases
are irrelevant, and Scuba ignores this Court’s precedent regarding Rule 26(B) in non-capital cases
like his:
       Our review of Ohio law leads us to conclude that there was sufficient guidance as to
       what would not constitute good cause at the time the rule was applied in this case.
       We do not dwell on the decisions issued shortly after the Murnahan decision, as the
       Ohio courts have had several years since then to consider the “good cause”
       requirement.
Monzo v. Edwards, 281 F.3d 568, 578 (6th Cir. 2002) (citations omitted). Monzo was decided in
February of 2002, and Scuba filed his Application to Reopen in July of that same year.
        Because the first three Maupin factors favor a finding of procedural default, Scuba bears the
burden of demonstrating “that there was ‘cause’ for him to not follow the procedural rule and that
he was actually prejudiced by the alleged constitutional error.” Maupin, 785 F.2d 138. As cause
for failing to file in time, Scuba argued that all three of his prior counsel were ineffective.
Considering this argument, the court of appeals found:
       Even if we were to hold these attorneys’ collective failure to file an application for
       reopening constitutes good cause, “‘such good cause has long since evaporated.
       Good cause can excuse the lack of a filing only while it exists, not for an indefinite
       period.’” The decision in Scuba’s initial appeal was released in November 1999. He
       has been represented by three different attorneys since this decision was released.
       Scuba does not explain why he has waited over two and one-half years to file an
       application for reopening.
In his current appeal, Scuba also fails to show good cause for his long delay in filing.
        Even if Scuba had been more diligent in filing his application closer to the ninety-day
deadline, Scuba’s counsel could not have been “ineffective” for failing to file an application on his
behalf. Ohio Appellate Rule 26(B) filings are collateral proceedings to which a defendant has no
Sixth Amendment right to the assistance of counsel. Lopez v. Wilson, 426 F.3d 339, 352 (6th Cir.
2005); see also Wainwright v. Torna, 455 U.S. 586, 587-88 (1982) (“Since respondent had no
constitutional right to counsel, he could not be deprived of the effective assistance of counsel by his
retained counsel’s failure to file the application timely.”); Jackson v. Johnson, 217 F.3d 360, 364
(5th Cir. 2000) (no constitutional right to counsel for purposes of filing a rehearing motion; counsel
on direct appeal has no duty to inform a client of the option to file the same pro se). Accordingly,
because Scuba cannot satisfy the cause and prejudice requirement of Maupin, he has procedurally
defaulted the claims he first raised in his Application to Reopen, including his Fifth Ground for relief
in his current petition.
                                              III. Conclusion
       For the foregoing reasons, the dismissal of Scuba’s petition for a writ of habeas corpus is
affirmed.


       3
           That Rule states in part:
       An appeal of a case in which the death penalty has been affirmed for an offense committed prior to January 1,
       1995, an appeal from the decision of a court of appeals under App. R. 26(B) in a capital case, or a case that
       originated in the court of appeals invokes the appellate jurisdiction of the Supreme Court and shall be
       designated an appeal of right.